Citation Nr: 1145687	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent before December 7, 2010 and in excess of 40 percent after for service connected lumbosacral strain, to include mild degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a May 2011 rating decision by the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction is currently with the RO in Los Angeles, California.  

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including a new VA examination.  The action specified in the November 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Before June 2009, the Veteran does not have forward flexion of the thoracolumbar spine of 30 degrees or less.  

2.  The Veteran does not suffer from favorable or unfavorable ankylosis of the thoracolumbar spine.  

3.  The Veteran has not had incapacitating episodes of intervertebral disc syndrome of at least four weeks duration in the last twelve months.  


CONCLUSIONS OF LAW

1.  Before June 2009, the criteria for entitlement to a disability rating in excess of 20 percent for service connected lumbosacral strain, to include mild degenerative changes of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2011).

2.  After June 2009, the criteria for entitlement to a disability rating of 40 percent, but not greater for service connected lumbosacral strain, to include mild degenerative changes of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted service connection in April 1977 for lumbosacral strain due to an in-service back injury and a 10 percent rating was assigned effective October 5, 1976, the date following his separation from service.  In November 2007, he filed a claim for an increased rating.  

In a May 2008 rating decision, the Veteran's disability rating was increases to 20 percent, effective the date of his claim.  In May 2011, the Veteran's disability rating was again increased to 40 percent, effective December 7, 2010.  The Veteran was also granted entitlement to service connection for radiculopathy of the right lower extremity and assigned an initial 10 percent disability rating, effective November 2007, which the Veteran has not appealed.  

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2011).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ............................................................................. 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ............................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis .................................................. 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height ...................................................................... 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2011). 

Additionally, under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

VA treatment records from October 2007 show ongoing treatment for chronic low back pain and degenerative disc disease of the lumbosacral spine.  In October 2007, the Veteran described pain in the center lower lumbar region without radiation into the hips.  He denied numbness in the legs or toes.  Functionally, he was independent in activities of daily living.  He was currently washing and detailing cars, and performing yard work. 

An October 2007 X-ray study of the lumbosacral spine revealed no evidence of acute fracture or malalignment.  There was narrowing of the intervertebral disc space at L5/S1.  The impression was mild degenerative changes of the spine as noted.

A December 2007 CT scan report noted mild anterior spurs at L4, L5, and S1, and possible central disc bulges at L4/5 and L5/S1.  The interpreter's impressions included mild degenerative change of the lower lumbar spine and a possible central disc bulge at the levels of L4/5 and L5/S1.  

In VA treatment records dated in January 2008, it was noted during a physical therapy session that the Veteran could forward flex with fingertips to within 10 cm of the floor, extend to 25 degrees, and lateral bend to 30 degrees bilaterally.  The lumbar spinal muscles were tender to palpation.  In March 2008, he was noted to have a normal gait.  Other findings were similar to those noted in January 2008.  The records also include ongoing physical rehabilitation therapy notes regarding low back pain stabilization exercises.  

During a February 2008 VA contract examination, the Veteran reported constant, worsening pain in his low back, as well as stiffness and weakness.  He rated his pain at a 7 on a scale of 1 to 10, and related that the pain is brought on by physical activity.  The Veteran denied any periods of incapacitation.  The Veteran indicated that he had been treated at the VA Medical Center (VAMC) in Long Beach, underwent radiographic studies, and was told that he had degeneration of his discs.  The examiner noted that the Veteran had mild difficulty getting on and off of the examining table and changing positions, but walked into the examination room with a normal, steady, predictable gait.  He also reported the Veteran's posture was normal.

On physical examination of the thoracolumbar spine, the examiner noted evidence of a transcutaneous electrical nerve stimulation (TENS) unit on the low back area.  There was evidence of paraspinal muscle spasms and straightening of the lumbar lordosis.  There was evidence of limited and painful motion in all directions and paraspinal muscle spasms at L3/4, L4/5, and L5/S1.  Range of motion revealed active flexion to 50 degrees with pain at 50 degrees; active extension to 10 degrees with pain at 10 degrees, active right and left lateral flexion to 20 degrees with pain at 20 degrees, and active right and left rotation to 25 degrees with pain at 25 degrees.  The examiner reported range of motion was limited by pain, lack of endurance, and fatigue after repetitive use, with pain having the major functional impact.  It was not limited by weakness or incoordination after repetitive use.  Additionally, after repetitive motion, there was no additional limitation of motion.  The examiner found no evidence of intervertebral disc syndrome, muscle atrophy, or sensory deficits.  Reflexes were hypoactive but symmetric.  Straight leg raising was negative bilaterally.  

In a May 2008 rating decision, based upon the February 2008 examination, the RO increased the rating to 20 percent effective November 21, 2007, the date the Veteran's claim for increased evaluation for the low back disability was received.  

In an October 2008 statement, a VA physician stated that the Veteran was able to work; however, he could not lift, bend or twist the back, and he could not work on the ground or floor.  The doctor felt that desk work would be best.

During a June 2009 VA appointment, the Veteran rated his low back pain at 8 on a 1 to 10 scale.  He reported taking three Vicodin a day for pain relief (which he rated as 3 out of 10 after taking the medication).  He stated that physical rehabilitation therapy exercises and his TENS unit provided minimal benefit.  On physical examination, trunk flexion was limited to within 18 inches of the floor and included extension to 10 degrees.  In a September 2009 statement, a VA physician suggested that the Veteran was obese.  It is unknown to what extent his body habitus interferes with his lumbar spine range of motion. 

In December 2010, the Veteran was afforded another VA examination of his low back disability.  The Veteran continued to complain of constant low back pain that radiates into the right lower extremity.  He described flare-ups twice a year lasting one to two days.  These flare-ups are characterized by severe pain the leaves him unable to get up and are alleviated with bed rest and heat.  He also described incapacitating episodes of two to four days during the past twelve months, and reported that he had missed from fifteen to twenty days of work due to his low back problems.  He described pain with prolonged standing and walking, decreased concentration, inappropriate behavior, decreased mobility, problems lifting and carrying, difficulty reaching, lack of strength and stamina, weakness, and fatigue.  

On examination, the Veteran's posture and gait were normal.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis or ankylosis of any part of the spine.  The Veteran had muscle tenderness to palpation in the low back and muscle pain with motion.  Active range of motion was flexion from 0 to 31 degrees, extension from 0 to 10 degrees, left lateral flexion from 0 to 22 degrees, right lateral flexion from 0 to 17 degree, left lateral rotation from 0 to 25 degrees, and right lateral rotation from 0 to 20 degrees.  The examiner observed objective evidence of painful motion but determined that the Veteran's range of motion was not additionally limited after three repetitions.  The Veteran had diminished sensation in the right lower extremity.  The Veteran had normal muscle tone and there was no evidence of muscle atrophy.  A June 2009 CT scan showed degenerative changes to the lumbar spine without acute fracture.  The Veteran was diagnosed with lumbar degenerative arthritis with mild right lumbar radiculopathy.  

Based on the above evidence, the Board finds that a disability rating of 40 percent for the Veteran's low back disability is warranted from June 2009.  However, a disability rating in excess of 20 percent is not warranted before then and a disability rating in excess of 40 percent is not warranted for any period on appeal.  

In order to be assigned a disability rating in excess of 20 percent, the Veteran must show either that he has forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past twelve months.  To be assigned a disability rating in excess of 40 percent, the Veteran must show either unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes due to intervertebral disc syndrome of at least six weeks duration in the past year.  

Prior to June 2009, there is no evidence of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  At the February 2008 VA examination, the Veteran denied any incapacitating episodes and the examiner found no evidence of intervertebral disc syndrome.  Thus, the Veteran cannot be afforded a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome.  Accordingly, the Board finds that a higher disability rating is not warranted prior to June 2009.

However, the June 2009 VA treatment note shows a definite decrease in the Veteran's range of motion.  Unfortunately, the Veteran's forward flexion is never provided in degrees.  Instead, the note relates that the Veteran was only able to reach 18 inches above the floor.  The Board has considered whether additional development is needed to convert this information into degrees of forward flexion, but has noted that VA treatment notes from January 2011 show the Veteran's range of motion described the same way- that is, it is noted that the Veteran is only able to reach 18 inches above the ground.  This suggests that the Veteran's range of motion was roughly the same in June 2009 as it was in January 2011, after the Veteran had been assigned a 40 percent disability rating because he had shown forward flexion of 30 degrees or less on the December 2010 VA examination.  

For this reason, the Board finds that the grant of a 40 percent disability rating should be from June 2009, rather than from December 2010.  However, a disability rating in excess of 40 percent is not warranted for any period on appeal.  

At the December 2010 VA examination, the Veteran reported incapacitating episodes of two to four days duration over the past year, which the examiner attributed to intervertebral disc syndrome.  While it is unclear whether a physician has ever actually prescribed bed rest to the Veteran, even assuming the Veteran has experienced incapacitating episodes as defined by VA regulations, they did not total at least six weeks or more in a twelve month period.  Thus, the Veteran cannot be afforded a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome.  

Additionally, there is no evidence of record that the Veteran suffers from either favorable or unfavorable ankylosis of the thoracolumbar spine.  

The Board notes that the Veteran has already been awarded additional benefits for radiculopathy of the right lower extremity secondary to his low back disability and he has not appealed his initial disability.  The Board can find no evidence of a neurological disability affecting the left lower extremity, so additional compensation cannot be granted on this basis.  

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties such as pain, weakness, stiffness, and limited motion are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, the Board has considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  However, it appears from the December 2010 VA examination that the Veteran is currently employed on a part time basis while he goes to school and he has not claimed to be unemployable or totally disabled.  

For all the above reasons, entitlement to an increased disability rating in excess of 20 percent for service connected lumbosacral strain is denied before June 2009.  From June 2009, a disability rating of 40 percent, but no greater is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  

For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability rating and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in February 2008 and December 2010.  These examinations are based upon reviews of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 20 percent for service connected lumbosacral strain, to include mild degenerative changes to the lumbar spine, is denied before June 2009.

Entitlement to a disability rating of 40 percent, but no greater for service connected lumbosacral strain, to include mild degenerative changes to the lumbar spine, is granted from June 2009.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


